The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
You have submitted to us a summary statement prepared pursuant to Section 116.334, RSMo Supp. The summary statement which you have submitted is as follows:
    Shall Missouri statutes be amended to state that the year 2000 be proclaimed and observed as the Year of UFO Awareness; to contain a statement urging the U.S. Congress to convene open, comprehensive hearings in which government personnel are permitted to present sworn testimony regarding their personal knowledge of any UFO-related evidence given under immunity by waiver of any applicable security oath or agreement of nondisclosure; and to proclaim various statements regarding UFO as fact?
See our Opinion Letter No. 241-2000 (attached), approving the form of the related petition.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General